DETAILED ACTION
This action is in response to amendments received on 7/29/2022. Claims 30-33, 35-41, 43-46 and 50-53 were previously pending with claims 45 and 46 being withdrawn from consideration. Claims 30, 52 and 53 have been amended. A complete action on the merits of claims 30-33, 35-41, 43-44 and 50-53 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-33, 35-38, 44 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal (US Patent No. 6,379,351) in view of Goble (US Patent No. 6,004,319) and further in view of Bencini (US Pub. No. 2003/0004505).
Regarding Claim 30, Thapliyal teaches a surgical device (Figs. 8A-B and Figs. 16A-B), comprising:
a shaft member (62 in Figs. 8A-B or 184 in Figs. 16A-B) including a first electrode channel and a second electrode channel (the channels shown in Figs. 8A-B and 16A-B housing and allowing electrodes 72, 74 and electrodes 180a-b extending through), the first electrode channel and the second electrode channel both being open at a distal end face of a distal end of the shaft member (Figs. 8A-B and Figs. 16A-B), wherein the first electrode channel and the second electrode channel are positioned adjacent to one another (with adjacent being interpreted to be “Close to; lying near” as defined by The American Heritage dictionary if the English Language);
a first electrode (72 or 180a) and a second electrode (74 or 180b) configured to deliver energy, wherein the first electrode is positioned in the first electrode channel and the second electrode is positioned in the second electrode channel, and wherein a distal end of the first electrode and a distal end of the second electrode are arranged to protrude from the distal end face of the shaft member (Figs. 8A-B and Figs. 16A-B);
a first electrode opening and a second electrode opening formed at the distal end face of the shaft member, the first electrode opening in communication with the first electrode channel and the second electrode opening in communication with the second electrode channel (Figs. 8A-B and Figs. 16A-B);
wherein the shaft member further includes an aspiration lumen (130 or 132 in Figs. 8A-B or 190 in Figs. 16A-B) and a fluid lumen (126 or 128 in Figs. 8A-B or 188 in Figs. 16A-B) that both open at the distal end face of the shaft member coplanar with the first electrode opening and the second electrode opening (Figs. 8A-B and Figs. 16A-B); however, Thapliyal does not teach wherein the distal end of the first electrode and the distal end of the second electrode are bent to protrude radially outwardly from an outer periphery of the shaft member and wherein the shaft member is configured to be selectively malleable by a user such that the shaft member may be selectively bent to a desired shape that is retained.
In the same field of invention, Goble teaches different configurations of electrodes such as straight in Fig. 8, hook-shaped bent to protrude radially outwardly from an outer periphery of the shaft member in Fig. 9 and in looped hook shape in Fig. 10.
Since Thapliyal already teaches a wide variety of shapes and geometrics associated with the electrode in Col. 12, ll. 41-44, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to use different geometrics and lengths of the electrodes for different treatment purposes such as making the electrodes of Figs. 8A-B and the electrodes of Figs. 16A-B bend and extend to protrude radially outwardly from an outer periphery of the shaft member in order to better treat tissue surrounding the shaft in view of the teachings of Goble. 
Furthermore, Thapliyal teaches wherein the shaft member is “rigid or flexible, with flexible shafts optionally being combined with a generally rigid external tube for mechanical support” in Col. 9, ll. 37-40, but does not teach it being selectively malleable by a user such that the shaft member may be selectively bent to a desired shape that is retained. Goble teaches the shaft can be constituted by a semi-flexible tube made of stainless steel in Col. 4, ll. 61-63. Although Goble does not specifically state that the shaft is selectively malleable by a user.
In the same field of invention, Bencini teaches that it is known in the art for “the shaft is either rigid, malleable, or somewhat flexible. A rigid shaft cannot be bent. A malleable shaft is a shaft that can be readily bent by the physician to a desired shape, without springing back when released, so that it will remain in that shape during the surgical procedure. Thus, the stiffness of a malleable shaft must be low enough to allow the shaft to be bent, but high enough to resist bending when the forces associated with a surgical procedure are applied to the shaft. A somewhat flexible shaft will bend and spring back when released. However, the force required to bend the shaft must be substantial” in [0096].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to construct the shaft of Thapliyal to be selectively malleable by a user to enable selective bending of the shaft to a desired shape that is retained in view of the teachings of Bencini in order to allow a user to selectively bend the shaft to a desired shape for specific procedures. Also, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416, especially in view of the teachings of Bencini in [0096].
Regarding Claim 31, Thapliyal teaches wherein the fluid lumen (either of 128, 128 in Figs. 8A-B or 188 in Figs. 16A-B) is positioned above the first electrode channel and the second electrode channel (Figs. 8A-B and Figs. 16A-B).
Regarding Claim 32, Thapliyal teaches wherein the fluid lumen  (either of 128, 128 in Figs. 8A-B or 188 in Figs. 16A-B) is disposed opposite to the aspiration lumen  (either of 130, 132 in Figs. 8A-B or 190 in Figs. 16A-B)the first electrode opening and the second electrode opening being arranged between the fluid lumen and the aspiration lumen (Figs. 8A-B and Figs. 16A-B).
Regarding Claim 33, Thapliyal teaches wherein the first electrode channel and the second electrode channel are configured as fluid lumens (given the broadest reasonable interpretation, “fluid lumens” are interpreted to be lumens that allow fluid through; however, since no source of fluid coupled to the “fluid lumens” have been identified or claimed, the lumens creating electrode channels of Thapliyal are interpreted to be configured as fluid lumens in the sense that fluid can pass there through instead of electrodes; Moreover, Thapliyal teaches “an alternative to the irrigation lumens shown in FIGS. 8-12, the irrigant or electrically conductive fluid may be supplied through the lumen 140 of tubular electrodes 142 (see FIG. 13) in place of the shaped, solid wires shown in FIGS. 8-12. This may be advantageous in ensuring that electrically conductive fluid is injected into close proximity to the site of tissue ablation/cutting. Further, the tubing can be filed as shown in FIG. 13 to expose additional edges 144 to enhance the tissue cutting effect” in Col. 20, ll. 57-65; thereby, technically the lumens that carry the electrodes, also carry fluid).
Regarding Claim 35, Thapliyal teaches wherein the distal end of the first electrode further comprises a first distal tip and the distal end of the second electrode comprises a second distal tip, wherein the first distal tip and the second distal tip are configured to diverge from one another (Figs. 16A-B).
Regarding Claim 36, Thapliyal teaches wherein the distal end of the first electrode and the distal end of the second electrode are conical shaped (Col. 12, ll. 41-44).
Regarding Claim 37, Thapliyal teaches further comprising a sleeve member (safety sheath 170 in Fig. 14B) that includes a vacuum chamber therein (once a vacuum is applied, the chamber in which the distal end of the shaft extends therein is configured to become a vacuum chamber), wherein the shaft member extends through the vacuum chamber and the sleeve member includes a vacuum opening that is in communication with the vacuum chamber (Fig. 14B).
Regarding Claim 38, Thapliyal teaches a vacuum control valve “a connector 98 for coupling to a controllable source of vacuum” as seen in Fig. 3 to selectively vent the vacuum chamber to vary aspiration pressure delivered through shaft member (although it’s not shown, by stating that it is a controllable source of vacuum, it is obvious to one having ordinary skill in the art prior to the effective filing date of the current invention that it allows some sort of selectively venting the vacuum chamber to vary aspiration pressure delivered through shaft member by controlling the vacuum).
Regarding Claim 44, Thapliyal teaches wherein the distal ends of the first electrode is configured to have an atraumatic shaped distal tip and the distal end of the second electrode is configured to have an atraumatic shaped distal tip (Figs. 16A-B).
Regarding Claim 50, Thapliyal teaches wherein the distal end of the shaft member further comprises a land member 182 into which the first electrode opening and the second electrode opening are positioned, the first electrode opening being in communication with the first electrode channel and the second electrode opening being in communication with the second electrode channel (Figs. 16A-B).
Regarding Claim 51, Thapliyal teaches wherein the land member separates the fluid lumen 188 and the aspiration lumen 190 (Figs. 16A-B).

Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over Thapliyal in view of Goble, in light of Bencini as applied above, in view of Foley (US Pub. No. 2003/0216690).
Regarding Claim 39, Thapliyal teaches “a connector 98 for coupling to a controllable source of vacuum” as seen in Fig. 3; however, does not teach wherein the vacuum control valve comprises a vent aperture and a selectively slidable member that is configured to selectively cover and uncover at least portions of the vent aperture to control the aspiration pressure.
In the same field of invention, Foley teaches a suction regulator valve installed between a suction pump and a surgical tube or catheter wherein the vacuum control valve comprises a vent aperture 28 and a selectively slidable member 30 that is configured to selectively cover and uncover at least portions of the vent aperture to control the aspiration pressure (Figs. 1-9 and [0007]-[0008] and [0021 ]-[0025]). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use a similar vent aperture and a selectively slidable member that is configured to selectively cover and uncover at least portions of the vent aperture to control the aspiration pressure for the flow regulators of Thapliyal since Thapliyal already teaches a controllable source of vacuum; thereby adding means to selectively cover and uncover at least portions of the vent aperture to control the aspiration pressure would be beneficial in view of the teachings of Foley.
Claims 40-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thapliyal in view of Goble, in light of Bencini as applied above, in view of Batchelor (US Patent No. 6,558,379).
Regarding Claims 40 and 41, Thapliyal teaches the use of a protective sleeve 170 shown in Fig. 14B creating a chamber that is configured to be either a vacuum chamber or a fluid chamber depending on whether irrigation or suction is activated, but not both a vacuum chamber and a fluid chamber disposed in the sleeve member, wherein the shaft member extends through the fluid chamber and wherein the shaft member includes an irrigation opening that is in communication with a fluid lumen extending through the shaft member and further comprising a second fluid chamber disposed in the sleeve member, wherein the shaft member extends into the second fluid chamber, and wherein the first electrode channel and the second electrode channel are both in communication with the second fluid chamber.
In the same field of invention, Batchelor teaches a sheath extending around a shaft having different sections such as section 50, 60 and a distal narrower section as seen in Fig. 1. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to have the protective sheath of Thapliyal comprise different sections or add a similar flexible sheath as Batchelor discloses such that one section could reasonably be interpreted as a vacuum chamber or a first fluid chamber and another be interpreted to be a second fluid chamber such that the shaft would extend through all chambers and each chamber would be fluidly in communication with the suction port and irrigation port of Thapliyal’s invention in order to better expose the electrodes to the irrigation fluid and more precisely control the suction at the distal opening of the sleeve.

Claim 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over Thapliyal in view of Goble, in light of Bencini as applied above, in view of Lovewell (US Pub. No. 2004/0015160).
Regarding Claim 43, Thapliyal teaches the invention as applied above and although teaches the diameter of the electrodes are smaller than the diameter of the electrode lumens as seen in Fig. 9, Thapliyal teaches positioning an electrically insulating support member 78 in the space thus is silent in teaching wherein the first electrode channel has a diameter larger than a diameter of the first electrode so as to form a first irrigation annulus between the first electrode and an inner surface of the first electrode channel and the second electrode channel has a diameter that is larger than a diameter of the second electrode so as to form a second irrigation annulus between the second electrode and an inner surface of the second electrode channel as claimed.
In the same field of invention, Lovewell teaches “first and second stylets 66 and 67 optionally has a lumen extending from the proximal extremity to the distal extremity of the stylet for permitting a conductive or other fluid to be introduced by apparatus 12 into the tissue being treated. The lumen can be provided in any portion of the stylet and can be in the form of a lumen extending through the needle electrode or through the insulating sleeve. In one preferred embodiment, and as shown in the drawings, each of the insulating sleeves 72 and 74 is provided with a lumen 136 extending longitudinally therethrough. As shown in FIG. 6, the lumen can be an annular lumen 136 extending around the respective needle electrode and permitted by sizing the internal diameter of the insulating sleeve larger than the external diameter of the needle electrode” in [0027]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to make a fluid lumen around each electrode through the sleeve surrounding each electrode in order to better irrigate tissue surrounding each electrode during treatment as Lovewell teaches.

Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal as applied above in view of Bencini.
Regarding Claim 52, Thapliyal teaches a surgical device (Figs. 8A-B or 16A-B), comprising:
a shaft member (62 in Figs. 8A-B or 184 in Figs. 16A-B) including a first electrode channel and a second electrode channel (the channels shown having electrodes 72, 74 in Figs. 8A-B and electrodes 180a-b in Figs. 16A-B extending through), the first electrode channel and the second electrode channels both being open at a distal end face of a distal end of the shaft member (Figs. 8A-B and Figs. 16A-B), wherein the first electrode channel and the second electrode channel are positioned adjacent to one another (with adjacent being interpreted to be “Close to; lying near” as defined by The American Heritage dictionary if the English Language);
a first electrode (72 or 180a) extending from a first electrode opening of the first electrode channel and a second electrode (74 or 180b) extending from a second electrode opening of the second electrode channel (Figs. 8A-B and 16A-B), each electrode configured to deliver energy, wherein the first electrode is positioned in the first electrode channel and the second electrode is positioned in the second electrode channel (Figs. 8A-B and 16A-B), and wherein a distal end of the first electrode and a distal end of the second electrode are arranged to protrude from the distal end face of the shaft member (Figs. 8A-B and 16A-B);
wherein the shaft member further includes an aspiration lumen (lumens 130, 132 in Figs. 8A-B and lumen 190 in Figs. 16A-B) and a fluid lumen (126, 128 in Figs. 8A-B and lumen 188 in Figs. 16A-B) that both open at the distal end face of the shaft member coplanar with the first electrode opening and the second electrode opening (Figs. 8A-B and 16A-B), and wherein the fluid lumen is positioned above the first electrode channel and the second electrode channel, and wherein the aspiration lumen is positioned below the first electrode channel (Figs. 8A-B and 16A-B); 
Although Thapliyal teaches wherein the shaft member is “rigid or flexible, with flexible shafts optionally being combined with a generally rigid external tube for mechanical support” in Col. 9, ll. 37-40, Thapliyal does not teach it being selectively malleable by a user such that the shaft member may be selectively bent to a desired shape that is retained. 
In the same field of invention, Bencini teaches that it is known in the art for “the shaft is either rigid, malleable, or somewhat flexible. A rigid shaft cannot be bent. A malleable shaft is a shaft that can be readily bent by the physician to a desired shape, without springing back when released, so that it will remain in that shape during the surgical procedure. Thus, the stiffness of a malleable shaft must be low enough to allow the shaft to be bent, but high enough to resist bending when the forces associated with a surgical procedure are applied to the shaft. A somewhat flexible shaft will bend and spring back when released. However, the force required to bend the shaft must be substantial” in [0096].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to construct the shaft of Thapliyal to be selectively malleable by a user to enable selective bending of the shaft to a desired shape that is retained in view of the teachings of Bencini in order to allow a user to selectively bend the shaft to a desired shape for specific procedures. Also, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416, especially in view of the teachings of Bencini in [0096].
Regarding Claim 53, Thapliyal teaches a surgical device (Figs. 16A-B), comprising:
a shaft member 184 including a first electrode channel (the channel in which electrodes 180a and 180b extend through) having a first electrode opening and a second electrode channel having a second electrode opening (Figs. 16A-B), the first electrode opening and the second electrode opening both being open at a distal end face of a distal end of the shaft member, wherein the first electrode channel and the second electrode channel are positioned adjacent to one another (with adjacent being interpreted to be “Close to; lying near” as defined by The American Heritage dictionary if the English Language) on a land member 182 into which each of the first electrode channel and the second electrode channel are open at (Figs. 16A-B); and
wherein the shaft member further includes an aspiration lumen 190 and a fluid lumen 188 that both open at the distal end face of the shaft member coplanar with the first electrode opening and the second electrode opening (Figs. 16A-B),
a first electrode 180a and a second electrode 180b configured to deliver energy, wherein the first electrode is positioned in the first electrode channel and the second electrode is positioned in the second electrode channel, and wherein a distal end of the first electrode and a distal end of the second electrode are arranged to protrude from the distal end face of the shaft member (Figs. 16A-B);
Although Thapliyal teaches wherein the shaft member is “rigid or flexible, with flexible shafts optionally being combined with a generally rigid external tube for mechanical support” in Col. 9, ll. 37-40, Thapliyal does not teach it being selectively malleable by a user such that the shaft member may be selectively bent to a desired shape that is retained. 
In the same field of invention, Bencini teaches that it is known in the art for “the shaft is either rigid, malleable, or somewhat flexible. A rigid shaft cannot be bent. A malleable shaft is a shaft that can be readily bent by the physician to a desired shape, without springing back when released, so that it will remain in that shape during the surgical procedure. Thus, the stiffness of a malleable shaft must be low enough to allow the shaft to be bent, but high enough to resist bending when the forces associated with a surgical procedure are applied to the shaft. A somewhat flexible shaft will bend and spring back when released. However, the force required to bend the shaft must be substantial” in [0096].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to construct the shaft of Thapliyal to be selectively malleable by a user to enable selective bending of the shaft to a desired shape that is retained in view of the teachings of Bencini in order to allow a user to selectively bend the shaft to a desired shape for specific procedures. Also, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416, especially in view of the teachings of Bencini in [0096].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-33, 35-41, 43-44 and 50-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,782,220. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a surgical device, comprising: a shaft member including a first electrode channel and a second electrode channel, both open at a distal end of the shaft member, wherein the first and second electrode channels are positioned adjacent to one another; a first electrode and a second electrode, wherein the first electrode is positioned in the first electrode channel and the second electrode is positioned in the second electrode channel such that distal ends of each of the first and second electrodes are arranged to protrude from the distal end of the shaft member; wherein the shaft member further comprises an aspiration lumen and a fluid lumen that both open at the distal end of the shaft member; wherein the distal ends of the first and second electrodes are bent to protrude radially outwardly from an outer periphery of the shaft member.
Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are on the grounds that neither Thapliyal nor Goble disclose a malleable shaft. In view of the amendments to require the shaft to be selectively malleable by a user, Examiner has made a further obviousness rejection over Bencini to make the shaft selectively malleable by a user. Bencini teaches that it is known in the art for “the shaft is either rigid, malleable, or somewhat flexible. A rigid shaft cannot be bent. A malleable shaft is a shaft that can be readily bent by the physician to a desired shape, without springing back when released, so that it will remain in that shape during the surgical procedure. Thus, the stiffness of a malleable shaft must be low enough to allow the shaft to be bent, but high enough to resist bending when the forces associated with a surgical procedure are applied to the shaft. A somewhat flexible shaft will bend and spring back when released. However, the force required to bend the shaft must be substantial” in [0096].
No arguments directed to Bencini have been made by the applicant. Therefore, applicant’s arguments are not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794